t c memo united_states tax_court william g and vivian loomis petitioners v commissioner of internal revenue respondent docket no filed date gary c randall and james j workland for petitioners john m altman and david a winsten for respondent memorandum findings_of_fact and opinion fay judge respondent determined a deficiency in peti- tioners' federal_income_tax for the taxable_year in the amount of dollar_figure after concessions the sole issue for decision is whether petitioners must include the fair_market_value of grain contracts in their alternative_minimum_taxable_income amti for findings_of_fact some of the facts have been stipulated and the stipulation of facts and attached exhibits are incorporated herein by this reference petitioners resided in lind washington at the time of the filing of their petition petitioners timely filed their joint federal_income_tax return with the internal_revenue_service center at ogden utah petitioners reported their income using the cash_method_of_accounting during petitioners engaged_in_the_business_of_farming specifically they grew and sold grain they have been in the_business_of_farming for over years in october and date petitioners entered into deferred payment contracts the contracts with the union elevator warehouse co union elevator pursuant to the contracts title to the grain passed to union elevator at the time of sale however petitioners contracted for payment to occur the following year one of the contracts with union elevator which is representative of all the contracts at issue provides the seller agrees to sell and buyer agrees to buy from seller the following commodities and both agree to abide by the terms and conditions listed below big_number bu quantity soft white wheat commodity dollar_figure price price basis fob whse title passes on payment_date jan the contracts do not provide for interest nevertheless union elevator paid petitioners interest at a rate of percent per annum the following table contains the material terms of the contracts in question number net payment interest total 5554a 5644a 5654a 5658a 5658a 5682a 5785a 5793a 5793a 5798a dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure total dollar_figure dollar_figure dollar_figure the wheat that petitioners sold pursuant to the contracts was sold at the prevailing market price for wheat as of the date of each contract union elevator used grain settlement statements in deter- mining the amount to be paid to petitioners the amount to be paid consisted of the gross price agreed upon for the wheat less any grade discount or premiums storage charges and washington state wheat commission tax also petitioners pledged the 1the amount shown for contract 5554a is net of the portion pledged to secure a loan from commodity credit corporation ccc respondent argues and we agree that if we find for respondent then the full amount of this contract should be included in income not reduced for the amount pledged to ccc proceeds from contract 5554a to secure a loan from commodity credit corporation ccc on date union elevator paid petitioners dollar_figure the amount due under the contracts it was not unusual for petitioners to collect payment on the contracts soon after the first of the year the balance of the loan from ccc on this date was dollar_figure consisting of principal and interest this amount was not paid to petitioners but was withheld and remitted to ccc petitioners in preparing their federal_income_tax return did not include in income any amount relating to the contracts for regular_tax or alternative_minimum_tax amt purposes by statutory_notice_of_deficiency respondent determined that petitioners' amti for should be increased to take into account the deferred sales proceeds from the contracts respon- dent increased petitioners' amti by dollar_figure to account for these proceeds opinion sec_612 provides that gross_income means all income from whatever source derived sec_61 absent a statutory exception sec_1001 requires a taxpayer to recognize in 2all section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated the year_of_sale gain realized from the sale_or_exchange of property sec_453 however provides an exception to this rule 98_tc_54 specifically sec_453 permits a taxpayer to report income from an installment_sale under the installment_method sec_453 under the installment_method a proportionate amount of income is recognized in the year when a payment is received sec_453 respondent concedes that under the installment_method petitioners properly reported income from the contracts in the year they received payment the dispute between petitioners and respondent however centers on the proper application of the amt sec_55 imposes an alternative_minimum_tax in an amount equal to the excess of the tentative_minimum_tax over the regular_tax the tentative_minimum_tax is computed based on a taxpayer's alternative_minimum_taxable_income to determine amti taxable_income is adjusted as provided by sec_56 and sec_58 after adjusting taxable_income as provided in sec_56 and sec_58 the redetermined amount is increased by the items of tax preference as set out in sec_57 the resulting amount constitutes a taxpayer's amti the amti in excess of an exemption_amount is multiplied by percent to determine the tentative_minimum_tax in general all internal_revenue_code provisions that apply in computing regular taxable_income also apply in determining a taxpayer's amti sec_1_55-1 income_tax regs however at the time of trial taxpayers like petitioners who used the installment_method in computing their taxable_income could not use the installment_method in computing their amti specifically sec_56 provided sec_56 adjustments applicable to all tax- payers --in determining the amount of the alternative_minimum_taxable_income for any taxable_year the following treatment shall apply in lieu of the treatment applicable for purposes of computing the regular_tax installment_sales of certain property -- in the case of any disposition after date of any property described in sec_1221 income from such disposition shall be determined without regard to the installment_method under sec_453 sec_1221 describes property held by the taxpayer primarily_for_sale_to_customers in the ordinary_course_of_his_trade_or_business the sale of farm products by a farmer is according to respondent a disposition of sec_1221 property see revrul_80_19 1980_1_cb_185 respondent asserts and petitioners do not dispute that in this case petitioners engaged_in_the_business_of_farming and the sales of wheat pursuant to the contracts with union elevator were dispositions in the ordinary course of their business thus respondent reasoned that the sales pursuant to the con- tracts constitute dispositions of property described in sec_1221 therefore respondent concluded under sec_56 for amt purposes petitioners must determine income from the grain sales without regard to the installment_method accord- ingly respondent argued that the gain from the contracts must be included in petitioners' income in for purposes of calcu- lating their amti however on date the president signed the taxpayer_relief_act_of_1997 publaw_105_34 111_stat_788 the act sec_403 of the act provides sec_403 minimum_tax not to apply to farmers' install- ment sales a in general --subsection a of sec_56 is amended by striking paragraph relating to treatment of installment_sales b effective dates -- in general --the amendment made by this section shall apply to disposi- tions in taxable years beginning after date this provision removes sec_56 from the internal_revenue_code further the amendment is made applicable to dispositions after date thus this provision covers the sales made in under the contracts and petitioners are therefore permitted to use the installment_method in calculating their amti for accordingly we conclude that income from the con- tracts does not have to be included in petitioners' income in for purposes of calculating their amti to reflect the foregoing decision will be entered for petitioners
